DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 11/17/2021 and 10/19/2021 is acknowledged. Claims 1 and 6-9 are pending.
 In view of applicant’s Remarks and amendment, the rejection under 35 USC 103 is hereby withdrawn. 
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 11/17/2021 and 10/19/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process for preparing 100kDa-200kDa HA from HA >500kDa by thermally treating at 80-90C an aq. solution of HA 1-2%W/V at a pH of 2.5-3.5 for 15-30 minutes and separating the product using NaOH at pH 6.5-7.0 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of preparing 100kDa-200kDa HA from HA >500kDa by thermally treating at 80-90C an aq. solution of HA 1-2%W/V at a pH of 2.5-3.5 for 15-30 minutes and separating the product using NaOH at pH 6.5-7.0 as in the instant claims. The closest prior art, Yoshida (US 2009/0215719 A1), teaches a process of preparing low molecular weight HA, such as 100,000 Daltons comprising heating (thermally treating) from 30-more than 70C, for 15 minutes, an aqueous acidic solution, containing high molecular weight HA, such as 2,000, 000 (more than 500,000 Daltons) at a concentration less than 30% W/V (with examples 5.45% W/V), preferably at pH of 2, and separating the product using NaOH at pH=6.5. Thus the cited prior art differs with regard to pH and concentration of HA in the starting reaction solution and concentration of the solution.  Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process with specific conditions as in the instant claims.
Therefore, claims 1 and 6-9 are allowed.
Conclusion
Claims 1 and 6-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623